DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 8/27/19 are acknowledged.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites, 
determining, based on a request for verification of a first application associated with a user device, a second application associated with the user device; 
sending, to the second application, a notification that causes the second application to determine information associated with the first application; 
receiving, from the second application, the information associated with the first application;
verifying, based on the information associated with the first application, the first application; and sending, to the first application based on verifying the first application, access information, 
wherein the access information enables the first application to access a resource.
Claim 10 recites, 


sending, to the second application, a notification that causes the second application to determine information associated with the first application; receiving, from the second application, the information associated with the first application;
verifying, based on the information associated with the first application, the first application; and
sending, to the first application based on verifying the first application, access information, wherein the access information enables the first application to access a resource.
Claim 18 recites,
determining, based on a request for verification of a first application associated with a user device, a second application associated with the user device; sending, to the second application, a notification that causes the second application to determine information associated with the first application; 
receiving, from the second application, the information associated with the first application and information associated with the second application; verifying, based on the information associated with the first application and the information associated with the second application, the first application; and 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu, 2020/0175153 discloses,

    PNG
    media_image1.png
    613
    554
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    727
    547
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    461
    588
    media_image3.png
    Greyscale
 [0025] In an alternative authentication scenario, an application 135 installed on the client device 106 can validate itself with the identity provider application 133. The identity provider application 133 can validate an installation of an application 135 by verifying that the package family name, or any other indication of the publisher of the application, is a whitelisted package family name. Next, if a user has previously authenticated a user account within the identity provider server 103, the identity provider application 133 can request and obtain an authentication key from the identity provider service 118, which the application 135 can use to authenticate itself to the identity provider service 118 in subsequent communications. This alternative authentication flow is shown and discussed in further detail in the discussion of FIG. 3. [0028] Authentication keys 129 can include other token or keys that are generated by the identity provider service 118 and issued to client devices 106, or an instance of the identity provider application 133 or other applications 135 executed by the client device 106. An 
Hede et al., 2020/0007550 discloses, [0024] In some instances, if a subscription is requested to an already provisioned application 114 without doing a redeployment, the subscription may be followed by a redeployment of the application to incorporate details of the new subscription. Creating a subscription means that an application 114 can be accessed in the context of the subscriber account 116, which includes configurations for authentication, and so forth. When the application 114 is accessed in the context of the subscription and/or the account, then the configurations of the account are used at runtime to check the authentication configuration and use it to authenticate the user, depending on the context of the account. A subscription allows users of an account to access an application 114 according to the configuration for the application 114 and the subscriber. From a security standpoint, a user subscribes to an application 114 and the application 114 is allowed to manage the user account in various ways on the platform. This may be based on whitelisting per application 114, such that a whitelist indicates who is allowed to employ this mechanism for trusted applications, and not necessarily for any user on the platform. In some implementations, a security constraint can be enforced to allow the execution of the scope (e.g., only) in subscriptions that are complying with information such as the whitelist.   [0037] FIG. 2 depicts an example schematic for a deployment descriptor 202, according to implementations of the present disclosure. As shown in this example, the descriptor 202 can include a destination name 204 indicating the particular application 
Wu, Hande, Hede and the additional art of record do not teach or suggest at least, the access information enables the first application to access a resource.
Therefore independent claims 1, 10 and 18 are allowable over the prior arts of record.  Consequently, independent claims 1, 10 and 18 and their respective dependent claims, 2-9, 11-17, 19-20, are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HARESH N PATEL/Primary Examiner, Art Unit 2493